Exhibit 10.5 July 19, 2015 Dana Russell At the address last on the records of the Company Re: Amendment Letter Dear Dana: As you know, on or about July 19, 2015, SunEdison, Inc., a Delaware corporation (“Parent”), SEV Merger Sub Inc., a Delaware corporation and an indirect wholly-owned subsidiary of Parent (“Merger Sub”), and Vivint Solar, Inc., a Delaware corporation (the “Company”) entered into an Agreement and Plan of Merger (the “Merger Agreement”), whereby, ultimately, Merger Sub will be merged with and into the Company with the Company surviving as a wholly-owned subsidiary of Parent (such transactions, the “Transaction”).This letter amendment (this “Amendment Letter”) amends your Severance Agreement (defined below) and sets forth the treatment of the Options (defined below) in connection with the Transaction, notwithstanding the terms of the Merger Agreement that might otherwise apply.Capitalized terms not defined herein shall have the meaning set forth in the Merger Agreement.
